UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [Ö] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-6994 MEXCO ENERGY CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0627918 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 214 West Texas Avenue, Suite 1101 Midland, Texas (Address of principal executive offices) (Zip code) (432) 682-1119 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.YES [Ö]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [Ö] The number of shares outstanding of the registrant’s common stock, par value $.50 per share, as of February 14, 2011 was 1,959,949. Page 1 MEXCO ENERGY CORPORATION Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Consolidated Balance Sheets (Unaudited) as of December 31, 2010 and March 31, 2010 3 Consolidated Statements of Operations (Unaudited) for the three months and nine months ended December 31, 2010 and December 31, 2009 4 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) as of December 31, 2010 5 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended December 31, 2010 and December 31, 2009 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II.OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Removed and Reserved 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 17 CERTIFICATIONS Page 2 Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Related parties - 55 Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt Asset retirement obligations Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,010,116 and 2,003,866 shares issued; 1,950,949 and 1,919,866 shares outstanding as of December 31, 2010 and March 31, 2010, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (59,167 and 84,000 shares as of December 31, 2010 and March 31, 2010, respectively) ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. Page 3 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended December 31 December 31 Operating revenue: Oil and gas $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion, and amortization General and administrative Total operating expenses Operating profit Other income (expenses): Interest income 10 36 Interest expense ) Net other expense ) Earnings before provision for income taxes Income tax expense (benefit): Current ) ) Deferred ) Net income $ Earnings per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. Page 4 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) Common Stock Par Value Treasury Stock Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Balance at March 31, 2010 $ $ ) $ $ $ Net income - - - Issuance of stock through options exercised - - Stock based compensation - - - Balance at June 30, 2010 $ $ ) $ $ $ Net Income - - - Issuance of stock for properties - - Excess tax benefits from stock-based compensation Stock based compensation - - - Balance at September 30, 2010 $ $ ) $ $ $ Net income - - - Purchase of stock - ) - - ) Issuance of stock through options exercised - - Excess tax benefit from stock-based compensation - - ) - ) Stock based compensation - - - Balance at December 31, 2010 $ $ ) $ $ $ SHARE ACTIVITY Common stock shares, issued: Balance at March 31, 2010 Issued Balance at June 30, 2010 Issued - Balance at Sept. 30, 2010 Issued Balance at Dec. 31, 2010 Common stock shares, held in treasury: Balance at March 31, 2010 ) Acquisitions - Balance at June 30, 2010 ) Exchange for property Balance at Sept. 30, 2010 ) Acquisitions ) Balance at Dec. 31, 2010 ) Common stock shares, outstanding at December 31, 2010 The accompanying notes are an integral part of the consolidated financial statements. Page 5 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended December 31, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income tax expense (benefit) ) ) Excess tax expense (benefit) from share based payment arrangement ) Stock-based compensation Depreciation, depletion and amortization Accretion of asset retirement obligations Other ) ) Changes in assets and liabilities: Decrease (increase) in accounts receivable ) (Increase) decrease in prepaid expenses ) (Decrease) increase in income taxes payable ) Decrease in accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties ) ) Acquisition of business ) - Additions to other property and equipment ) ) Proceeds from sale of oil and gas properties and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Acquisition of treasury stock ) - Reduction of long-term debt ) ) Proceeds from long-term debt Excess tax (expense) benefit from share based payment arrangement ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Income taxes paid $
